NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL ARMANDO SIERRA-JACOBO,                   No.    15-73340
AKA Miguel Armando Sierra,
                                                Agency No. A073-433-960
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Miguel Armando Sierra-Jacobo, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to terminate and




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ordering his removal. We have jurisdiction under 8 U.S.C. § 1252. We grant the

petition for review and remand.

      The BIA did not have the benefit of Sandoval v. Sessions, 866 F.3d 986 (9th

Cir. 2017), which held that the definition of “delivery” under Oregon Revised

Statutes (“ORS”) § 475.005 includes mere solicitation, when it held that delivery

of marijuana for consideration under ORS § 475.860(2) and delivery of marijuana

within 1,000 feet of a school under ORS § 475.862 were aggravated felonies.

Thus, we remand for further proceedings consistent with that disposition.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                  15-73340